Wilson, Judge:
The merchandise in this case consists of Christmas tree ornaments subject to two rates of duty, depending on value. Certain of the merchandise is dutiable under paragraph 218 (f) of the Tariff Act of 1930, as modified by T. D. 51802 and the President’s proclamation to supplement the General Agreement on Tariffs and Trade, T. D. 51898, at the rate of 50 per centum ad valorem. Other merchandise in the involved shipment is properly dutiable under said paragraph of the act, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T. D. 52739, supplemented by Presidential proclamation, T. D. 52820, as Christmas tree ornaments, “valued $7.50 or more per gross,” at the rate of 30 per centum ad valorem.
It appears that in allocating the various items to the applicable ad valorem rates, the collector erroneously applied at the 50 per centum ad valorem rate of duty merchandise that was properly dutiable at only 30 per centum ad valorem, resulting in a higher imposition of duty on such merchandise.
In a collector’s memorandum accompanying the official papers, the following statement appears:
A review of the liquidation indicates that the protest claim is well-taken. The correct figures, respectively at 30% and at 50% are as follows:
30% 50%
$108. 30 $1, 336. 50
658. 69 270. 60
167. 80
766. 99 1, 774. 90
$767. 00 $1, 775. 00
and the defendant at the hearing so stipulated (R. 3).
For the aforesaid reasons, the protest claim herein is sustained. In all other respects and as to all other merchandise, the claims are overruled. Judgment will issue accordingly.